Citation Nr: 1643255	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  15-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service from March 1956 to September 1959.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California denying entitlement to service connection for sleep apnea.  The issue of sleep apnea was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in December 2015, and has now been returned to the Board for further adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

The preponderance of the evidence does not reflect that the Veteran's obstructive sleep apnea was incurred in, aggravated by, or related to his active duty service.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


 REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the Veteran filed his claim in June 2014 using VA Form 21-526EZ, which included an attached notice titled "Notice to Veteran/Service Member of Evidence Necessary to Substantiate a Claim for Veterans Disability Compensation and Related Compensation Benefits" (VCAA Notice).  This VCAA Notice contains an explanation of the evidence and the information required to substantiate the Veteran's claim as well as generic description of how effective dates and disability rating levels are assigned.  Moreover, in his June 2014 application the Veteran certified that he had received a copy of the VCAA Notice attached to VA Form 21-526EZ.  As such, the VCAA Notice on VA Form 21-526EZ provided adequate notice to the Veteran of the required actions to take in support of his present claim.  See id.

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records and relevant post-service treatment records have been collected.  Accordingly, the Board finds that VA has met its duty to assist the Veteran in procuring relevant medical records.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Here, a review of the February 2016 VA Disability Benefits Questionnaire (DBQ) and the June 2016 supplemental etiology opinion reveals that each was based a thorough review of the claims and a description of the Veteran's relevant medical history.  Although the etiology opinion provided in connection with the February 2016 DBQ was not adequate for adjudicatory purposes because it was not supported by adequate rationale, the June 2016 supplemental etiology opinion was adequate for adjudicatory purposes because it specifically discusses the Veteran's lay statements and relevant treatment records, and it included a detailed explanation of the type of sleep apnea the Veteran has as well as specific applicable risk factors for such sleep apnea.  Accordingly, the Board finds that in combination, the Veteran's February 2016 DBQ and June 2016 supplemental etiology opinion are adequate for adjudicatory purposes.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board begins its summation of the relevant evidence with the Veteran's post-service diagnosis of sleep apnea.  The Veteran was diagnosed with mild sleep apnea syndrome by VA in December 2002.  The Veteran was provided a continuous positive airway pressure (CPAP) machine and in July of 2003 reported that he no longer snored or experienced daytime somnolence since he started using the CPAP machine.  A November 2003 VA treatment record notes that the Veteran reported sleeping fourteen hours or more a day, and that he took sleep agents to counteract low sleep drive at night due to long naps during the day.  The Veteran also indicated that he had experienced insomnia during the 1980's, but this was described as substance-related in nature.  A July 2006 VA treatment record notes that the Veteran was advised to reduce sleep apnea risk factors through positive sleep position in the supine position, weight loss, and avoiding alcohol, smoking, and sedative medications.  Between 2006 and 2014 the Veteran's body mass index ranged from 28.2 to 30.3, with his weight varying from 172 to 182 lbs.  The Veteran was offered weight loss counseling in August 2008.

The Veteran's service treatment records are absent for complaints of treatment of sleep apnea, snoring, hyper-somnolence, or sleeping issues.  The Veteran's September 1959 separation examination indicates that he was 125 lbs. with a slender build.  The Veteran's March 1956 enlistment examination indicated that he was 105 lbs.  The Veteran did not report any sleep issues at either his enlistment or separation examinations.  Most of the Veteran's medical treatment in service consisted of sore throats, colds, burns, lacerations, headaches and other minor health issues or acute infections.  

In the Veteran's September 2014 Notice of Disagreement (NOD) the Veteran indicated that he has always had difficulty sleeping due to "snoring" and sleep apnea.  He then indicated that he had sleep apnea since he left service and that it was left untreated.  Likewise, in his January 2015 formal appeal the Veteran indicated that he has had sleep apnea since the military and was "never diagnosed because [of] the advancements of medicine were not available at that time."  The Veteran reported onset of sleep apnea symptoms in 1958 at his January 2016 VA examination.  The Veteran indicated that he was diagnosed with sleep apnea in 2005, and that he experienced symptoms such as apneic episodes and hyper-somnolence.  The January 2016 VA examiner affirmed the Veteran's diagnosis of sleep apnea and characterized his sleep apnea as obstructive in nature.

As noted above, an etiology opinion was provided in June 2016 and was based on a review of the Veteran's claims file, including his service treatment records, post-service treatment records, the January 2016 DBQ, and his lay statements summarized above.  This examiner provided a detailed list of relevant records in the claims file including the Veteran's lay statements and relevant service and post-service treatment records, most of which are discussed in the summary above.  As for records that have not already been summarized above, the examiner noted an October 2009 treatment record diagnosing the Veteran with scleroderma with dysphagia, and an April 2003 treatment record noting that the Veteran has scleroderma/CREST syndrome, at which time he was noted to have an enlarged tongue and partially obstructed nasal passages bilaterally with increased turbinates.  

The June 2016 VA examiner then provided a negative etiology opinion indicating that there was a less than fifty percent probability that the Veteran's sleep apnea was related to or incurred during his active duty service.  She noted that the Veteran's sleep apnea was obstructive in nature, and therefore an anatomic phenomenon characterized by complete or partial blockage of the upper airways during sleep.  She explained that this condition occurs more frequently in obese individuals than those with normal weight, and that it is more common in men than women.  She further observed that the incidence of sleep apnea increases with age and has strong familial tendencies.  With regard to the Veteran specifically she noted that he had several sleep apnea risk factors including: significant weight gain since release from active duty service, with a body mass index greater than 30, a diagnosis of CREST syndrome with dysphagia, an enlarged tongue, partially obstructed nasal passage, and redundant pharyngeal tissue, and advanced age.  Scleroderma is defined as chronic hardening or thickening of the skin and connective tissues, while dysphagia is defined as difficulty swallowing.  See Dorland's Illustrated Medical Dictionary, 579, 1679 (32nd ed. 2012).  The Board notes that the Veteran's service treatment records are silent for symptoms scleroderma/CREST syndrome or dysphagia.  

To begin its analysis the Board notes that because the Veteran has a current diagnosis of obstructive sleep apnea, the first element of service connection has been met.  As for the second element of service connection, the Board further notes that, as it previously explained in its December 2015 decision, the Veteran is competent to report that he has a diagnosis of sleep apnea and that he experiences sleep apnea symptoms, because there are factual observations that are immediately observable to him as a lay person,  Moreover the Veteran's lay statements are credible because such a diagnosis and symptoms are documented in the claims file, beginning with the Veteran's December 2002 diagnosis and including his report to the January 2016 VA examiner that he experiences apneic episodes and hyper-somnolence, although it does appear that such symptoms are at least partially relieved by through CPAP therapy.  Moreover, the Veteran is competent to indicate that he has "always" snored, and "always" had difficulty sleeping, and he is competent to express his subjective opinion that he has always had sleep apnea or that he has had sleep apnea since service.  However, for reasons discussed in greater detail below, the Veteran is not competent to opine that the reason for any sleeping difficulty and snoring either before or in service is related to obstructive sleep apnea.  

Although lay persons are competent to provide opinions on some medical issues, for example, breaking a bone or the factual circumstances of receiving a diagnosis from a medical professional, the Veteran is not competent to provide medical opinions outside the common knowledge of a lay person, such as the underlying causes or medical etiology of certain medical conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. at 433 n.4.  The Board determines whether a particular condition is the type of condition a layperson can testify to on a case-by-case basis.  See Kahana, 24 Vet. App. at 435. Unlike reporting factual circumstances such as breaking a bone or snoring, determining whether the Veteran's obstructive sleep apnea is related to his service requires medical inquiry into biological processes, anatomical relationships, physiological functioning, and current medical knowledge of current diagnostic criteria and risk factors.  Cf. Jandreau, 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training, education, or skills to provide a competent medical etiology opinion.  As such, in contrast to the competent medical etiology opinion of record and its supporting rationale, the Veteran's subjective conclusion that he has always had sleep apnea is of no probative value.  

Additionally, the Board notes that the only in-service symptom that the Veteran specifically identified is snoring.  Although the Board has no reason to find the Veteran's statement regarding his history of snoring lacking in credibility, the Board notes that the June 2016 VA examiner considered the Veteran's history of snoring, which, as noted on the January 2016 DBQ (listing persistent daytime hyper-somnolence, respiratory disturbances, and cor pulmonale as symptoms of sleep apnea) does not appear to be the sole symptom of sleep apnea, nor is there any medical evidence of record that all individuals that snore either currently have or develop sleep apnea, or that snoring is a primary symptom of the condition.  The Board further notes that based on the Veteran's service treatment records, the Veteran did not have any of the sleep apnea risk factors identified by the June 2016 VA examiner during active duty service as conditions that contribute to obstructive sleep apnea, and there is no lay evidence to the contrary.  Accordingly, although the Board is sympathetic to the impact sleep apnea has on the Veteran's day-to-day circumstances, the Board finds that there is insufficient evidence of medical nexus to grant entitlement to service connection for this claim.  As such, an award of entitlement to service connection for obstructive sleep apnea is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).  In so finding, the Board notes that it has considered the benefit of the doubt doctrine, but notes that this doctrine is only applicable to claims in which the evidence in support of and against the Veteran's claim is relatively equal, and such is not the case here, where the probative evidence against a finding of medical nexus outweighs the evidence in support of medical nexus.


ORDER


Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


